Citation Nr: 1201054	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Evaluation of tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In November 2011, the Veteran (appellant) testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a bilateral hearing loss disability is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the November 2011 Board video conference hearing, prior to the promulgation of a decision in the appeal, the appellant, through his authorized representative, requested a withdrawal of the issue of an evaluation of tinnitus, currently evaluated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met regarding the issue of evaluation of tinnitus, currently evaluated as 10 percent disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The transcript of the November 2011 Board hearing reflects that the appellant's representative, on behalf of the appellant, indicated that the appellant wished to withdraw his appeal as to the issue of an evaluation greater than 10 percent for tinnitus.  See Board video hearing transcript, p. 3.  As the appellant, through his authorized representative, has withdrawn his appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal of the issue of an evaluation of tinnitus, currently evaluated as 10 percent disabling, is dismissed.


REMAND

Following the RO's July 2009 determination that granted service connection for tinnitus and assigned a 10 percent evaluation for this disability, and denied service connection for a bilateral hearing loss disability, the Veteran filed a timely notice of disagreement in October 2009.  In the notice of disagreement the Veteran stated that he was "appeal[ing] the decision" and believed that the evaluation (for tinnitus) should be more than 10 percent.  Although the RO construed this as a notice of disagreement to the issue of an evaluation of tinnitus only, as was discussed at the November 2011 Board video conference hearing (see Board video hearing transcript pgs 2&7) , the Board construes this as a notice of disagreement of both issues.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

As the Veteran initiated an appeal of the adverse decision denying service connection for a bilateral hearing loss disability by filing a timely NOD, but no statement of the case (SOC) has yet been issued, remand is required for issuance of such a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of entitlement to service connection for a bilateral hearing loss disability.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


